Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00484-CR

                                       Dillon C. GONZALES,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014CR2520A
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 23, 2015

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, appellant pled guilty to the offense of aggravated

robbery. As part of his plea-bargain, appellant signed a separate “Waiver of Appeal.” The trial

court imposed sentence and signed a certificate stating that this “is a plea-bargain case, and the

defendant has NO right of appeal” and “the defendant has waived the right of appeal.” See TEX.

R. APP. P. 25.2(a)(2). After appellant timely filed a notice of appeal, the clerk sent copies of the

certification and notice of appeal to this court. See id. R. 25.2(e). The clerk’s record, which
                                                                                     04-15-00484-CR


includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been

filed. See id. R. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial court

denied permission to appeal. See id. R. 25.2(a)(2). After reviewing the clerk’s record, the trial

court’s certification therefore appears to accurately reflect that this is a plea bargain case and

appellant does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).

       On August 10, 2015, we gave appellant notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing appellant has the right to appeal

were signed by the trial judge and made part of the appellate record by September 9, 2015. See id.

R. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp.

on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (mem. op., not

designated for publication). Neither written permission to appeal nor an amended certification

showing appellant has the right to appeal has been filed. We therefore dismiss this appeal.

                                                  PER CURIAM

Do Not Publish




                                                -2-